United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-3095                                                  September Term, 2020
                                                             FILED ON: JUNE 1, 2021

UNITED STATES OF AMERICA,
                   APPELLEE

v.

MARLON HAIGHT,
                      APPELLANT


                          Appeal from the United States District Court
                                  for the District of Columbia
                                     (No. 1:15-cr-00088-1)


       Before: SRINIVASAN, Chief Judge, and WILKINS and KATSAS, Circuit Judges.

                                          JUDGMENT

        The court considered this appeal on the record and the briefs of the parties. See D.C. Cir.
R. 34(j). The panel has accorded the issues full consideration and has determined that they do not
warrant a published opinion. See D.C. Cir. R. 36(d). It is

       ORDERED that the judgment of the district court be AFFIRMED.

        Marlon Haight was convicted of several drug and firearm offenses, including a violation
of 18 U.S.C. § 922(g)(1). The government sought a sentence enhancement under the Armed
Career Criminal Act, which provides that any person who violates section 922(g) and has three
prior convictions for a “violent felony” or “serious drug offense” shall be imprisoned for at least
fifteen years. Id. § 924(e)(1). The government argued that Haight qualified for the enhancement
based on past convictions that included assault with a dangerous weapon under D.C. law and first-
degree assault under Maryland law. The district court concluded that Haight’s D.C. offense was
not a “violent felony,” but we reversed on that point. United States v. Haight, 892 F.3d 1271, 1281
(D.C. Cir. 2018). We then held that the district court “did not err, much less plainly err, in
classifying Haight’s Maryland first-degree assault conviction as a violent felony,” and that Haight
“was subject to a 15-year mandatory-minimum sentence under ACCA.” Id. at 1281–82. On
remand, the district court sentenced Haight under ACCA.
        In this appeal, Haight revives the argument that ACCA does not apply because Maryland
first-degree assault is not a violent felony. But our panel “does not have the authority to overrule
another three-judge panel of the court.” LaShawn A. v. Barry, 87 F.3d 1389, 1395 (D.C. Cir. 1996)
(en banc). And in the prior appeal, a panel of this Court held both that Maryland first-degree
assault is a violent felony and that Haight therefore qualified for sentencing under ACCA. Haight,
892 F.3d at 1281–82. Haight notes that we may depart from the law of the case if a prior decision
was “clearly erroneous and would work a manifest injustice.” Christianson v. Colt Indus.
Operating Corp., 486 U.S. 800, 817 (1988). But although we recognize “several exceptions” to
the law-of-the-case doctrine, which we have described as a “prudential creation of the courts,” we
have recognized no similar exceptions to the law-of-the-circuit rule, which is “derived from
legislation” and the “structure of the federal courts of appeals.” LaShawn A., 87 F.3d at 1395; see
also Honeywell Int’l, Inc. v. EPA, 705 F.3d 470, 471 (D.C. Cir. 2013) (“Absent en banc review,
we must adhere to circuit precedent.”). Our prior Haight decision thus binds us as a matter of
precedent, regardless of whether it also does so under law-of-the-case principles.

         Finally, Haight forfeited his request to hold this appeal in abeyance pending Borden v.
United States, 769 F. App’x. 266 (6th Cir. 2019), cert. granted, 140 S. Ct. 1262, by raising it for
the first time in his reply brief despite filing his opening brief some eight months after the grant of
certiorari in Borden. See Am. Wildlands v. Kempthorne, 530 F.3d 991, 1001 (D.C. Cir. 2008).

       For these reasons, we affirm the district court’s judgment. The Clerk is directed to withhold
issuance of the mandate until seven days after resolution of any timely petition for rehearing or
rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41.

                                            Per Curiam


                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                       BY:     /s/
                                                               Daniel J. Reidy
                                                               Deputy Clerk




                                                  2